Case 1:20-cv-03485-WFK-LB Document 18-2 Filed 01/27/21 Page 1 of 11 PageID #: 98




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

   NAM YOON, SUN DOK HUR and JOM RAE KIM,


   Plaintiffs,                                                    Case No. 20-cv-3485(WFK)(LB)
                                            -against-
                                                                 SETTLEMENT AGREEMENT
   SALON JADE INC, C W HAN CORP, GUI BOK                          AND RELEASE OF CLAIMS
   KIM, and JOON JA KIM,                                         BETWEEN PLAINTIFF NAM
                                                                   YOON and DEFENDANTS
                                                                  SALON JADE INC. and GUI
   Defendants.                                                           BOG KIM



         This Settlement Agreement and General Release of Claims ("Agreement") is entered into

 by and among Plaintiff Nam Yoon ("Plaintiff'') on the one hand, and Salon Jade Inc. (the

 "Corporate Defendant"), and Gui Bog Kim s/h/a Gui Bok Kim (the "Individual Defendant," and

 together with the Corporate Defendant "Defendants"), on the other hand.

         WHEREAS, Plaintiff alleges that she worked for Defendants as an employee; and

         WHEREAS, a dispute has arisen regarding Plaintiff’s alleged employment and the terms

 thereof, which dispute has resulted in the filing of an action in the United States District Court for

 the Eastern District of New York, Civil Action No: 20-cv-3485, (hereinafter "the Litigation"),

 alleging, among other things, a violation of federal and state wage and hour and overtime laws;

         WHEREAS, Defendants deny any violation of federal and state wage and hour and

 overtime laws; and

         WHEREAS, the parties desire to resolve all disputes between them without the necessity

 of further litigation;
Case 1:20-cv-03485-WFK-LB Document 18-2 Filed 01/27/21 Page 2 of 11 PageID #: 99




        NOW, THEREFORE, in consideration of the mutual covenants and promises herein

 contained and other good and valuable consideration, receipt of which is hereby acknowledged, it

 is hereby agreed as follows:

        1.   Payment: Defendants shall pay or cause to be paid to Plaintiff within fifteen (15) days

 after the Court's approval of this Agreement and receipt by Defendants' attorney of a du1y executed

 IRS W-9 from the Plaintiffs attorney, and subject to the terms and conditions of this Agreement,

 and as full, complete, and final settlement and final satisfaction of any and all claims or potential

 claims Plaintiff may have against Defendants through the Effective Date of this Agreement (each

 such claim a "Released Claim"), including all counsel fees and costs incurred by Plaintiff, the gross

 sum of Twelve Thousand Five Hundred Dollars ($12,500.00) (the "Negotiated Settlement

 Amount") to be paid to Plaintiff and Plaintiff’s attorney as follows: one check in the amount of

 TWELVE THOUSAND FIVE HUNDRED and no/100 ($12,500.00) DOLLARS made payable to

 Ryan Kim Law, P.C., as attorney.

        The payment set forth above shall be delivered to the office of Ryan J. Kim, Ryan Kim

 Law, P.C., at 222 Bruce Reynolds Boulevard, Suite 490, Fort Lee, NJ 07024.

        2. Plaintiff and Plaintiff’s counsel shall be solely responsible for any taxes resulting from

 the payments received under this Settlement Agreement that are not subject to withholding by the

 Defendants.

        3.   Releases

                (a) Release by Plaintiff. Plaintiff is no longer an employee of the Defendants.

 Plaintiff knowingly and voluntarily releases and forever discharges Defendants, and any of their

 current or former predecessors or successors, or former or current related corporations, partners,


                                                  2
Case 1:20-cv-03485-WFK-LB Document 18-2 Filed 01/27/21 Page 3 of 11 PageID #: 100




  affiliates, subsidiaries, divisions, successors and assigns thereof, officers, directors and agents (the

  "Releasees") of and from any and all claims, complaints, causes of action, lawsuits, demands,

  backwages, attorney's fees, benefits, pain and suffering, debts, controversies, damages, judgments,

  in law or equity, of any kind, nature and character, which concern allegations of unpaid

  compensation (including minimum wage, overtime, unpaid spread-of-hours and split-shift pay,

  accrued benefit time, liquidated damages, interest, and/ or statutory penalties) purportedly owed

  to Plaintiff under the FLSA, NYLL, or any other law, regulation, or ordinance regulating the

  payment of wages, recordkeeping requirements under the FLSA or NYLL, and the provision of

  documents to employees under the FLSA or NYLL, which Plaintiff, her heirs, executors,

  administrators, agents, successors, and assigns, has, had, or hereafter can have against Releasees,

  from the beginning of time to the date of this Release, including, but not limited to, any and all

  claims raised in the Action. Nothing herein contained shall constitute a release by Plaintiff of any

  claims as to which the law prohibits a release.

                  (b) Plaintiff hereby authorizes and directs her attorney, upon her execution of this

  Agreement, to execute and file with the United States District Court for the Eastern District of

  New York, a Stipulation of Discontinuance with Prejudice in this Action with respect solely to the

  Plaintiff and the Defendants, in the form annexed hereto as Exhibit A.

                  (c) Plaintiff hereby authorizes and directs her attorney to dismiss the Action with

  prejudice as to her and the Defendants herein.

                  (d)     Plaintiff confirms that by reason of this Settlement she has no wage related

  claims against co-Defendants,     C W HAN CORP and JOON JA KIM for the period prior to on




                                                     3
Case 1:20-cv-03485-WFK-LB Document 18-2 Filed 01/27/21 Page 4 of 11 PageID #: 101




  or about October 26, 2014 since the co-Defendants purchased the subject business from the

  Defendants on or about October 26, 2014.

                  (e)     Likewise, Plaintiffs= Sun Dok Hur and Jom Rae Kim have no claims against

  the Defendants as they were hired after the business was sold by the Defendants to co-Defendants

  C W Han Corp. and Joon Ja Kim.

          4.   No Admission of Wrongdoing: This Agreement and compliance with this Agreement

  shall not be construed as an admission by Defendants of any liability whatsoever, or of any

  violation of any statute, regulation, duty, contract, right or order.

          5.   Modification of the Agreement: This Agreement may not be changed unless the

  changes are in writing and signed by a proper representative of Plaintiff and Defendants.

          6.   Acknowledgment: Plaintiff and Defendants acknowledge that they have been fully and

  fairly represented by counsel in this matter, and have consulted with counsel for the purpose of

  this Agreement. Plaintiff and Defendants acknowledge that they are not relying upon any

  statement, representation or promise in executing this Agreement except for statements,

  representations or promises expressly set forth in this Agreement. They further acknowledge and

  agree that the only consideration for signing this Agreement is as set forth in this Agreement.

          7.   Notices: Notices required under this Agreement shall be in writing and shall be deemed

  given on the first business day following priority mailing and electronic transmission thereof.

  Notice hereunder shall be delivered to:

          To Plaintiff:   Ryan J. Kim, Esq.
                          Ryan Kim Law, P.C.
                          222 Bruce Reynolds Boulevard, Suite 490
                          Fort Lee, NJ 07024
                          (718) 573-1111

                                                     4
Case 1:20-cv-03485-WFK-LB Document 18-2 Filed 01/27/21 Page 5 of 11 PageID #: 102




                          Email: ryan@RyanKimLaw.com

          To Defendants: Andrew A. Kimler, Esq.
                                Vishnick McGovern Milizio LLP
                         3000 Marcus Ave., Suite 1E9
                         Lake Success, NY 11042
                         Tel: 516-437-4385 x. 119
                         Email: akimler@vmmlegal.com

          8.   Governing Law: This Agreement shall be governed by, and interpreted in accordance

  with, the laws of the State of New York, excluding the conflict-of-laws principles thereof. The

  parties consent and stipulate to the personal jurisdiction of the United States District Court for the

  Eastern District of New York and the Supreme Court of the State of New York, County of

  Westchester in any subsequent proceeding to enforce this Agreement.

          9. Severability: If any provision of this Agreement is held to be illegal, void, or

  unenforceable, such provision shall be of no force or effect. However, the illegality or

  unenforceability of such provision shall have no effect upon, and shall not impair the legality or

  enforceability of, any other provision of this Agreement, provided, however, that upon any finding

  by a court of competent jurisdiction that a release or waiver of claims or rights or a covenant set

  forth herein is illegal, void or unenforceable, Plaintiff agree to promptly execute a release, waiver

  and/or covenant that is legal and enforceable.

          10. Release Notification: Defendants advised Plaintiff to discuss the terms of this

  Agreement and release of claims with her legal counsel and Plaintiff acknowledges that she has

  consulted with RYAN KIM LAW, P.C. and Ryan J. Kim, Esq. acknowledges that he has explained

  the terms herein to the Plaintiff. Plaintiff acknowledges that it is her choice to waive any potential

  claims in return for the benefits set forth herein and that she made this decision after careful thought


                                                     5
Case 1:20-cv-03485-WFK-LB Document 18-2 Filed 01/27/21 Page 6 of 11 PageID #: 103




  and a reasonable period of time to consider this Agreement, and after an opportunity to consult

  with her attorney. Plaintiff confirms that she understands the terms of this Agreement and that she

  is signing this Agreement voluntarily.

         11. Covenant Not to Sue: Plaintiff hereby covenants and agrees not to sue, commence,

  prosecute and continue any other proceeding or complaint or accept any relief individually or as a

  member of a class, against Defendants or Releasees based on any claims that are referred to in

  paragraph 3 of this Agreement. Plaintiff waives any right or ability to be a class or collective action

  representative or to otherwise participate in any putative or certified class, collective or multi-party

  action or proceeding in which Defendants or any other Releasee identified in this Agreement are

  a party based on any claims that are referred in paragraph 3 of this Agreement. Plaintiff waives

  any right to recover monetary damages in any charge, complaint or lawsuit filed by Plaintiff or

  anyone else on Plaintiff=s behalf based on any claims referred to in paragraph 3 of this Agreement.

  As of the date of execution of this Agreement, Plaintiff is unaware of any individual( s) who is

  ready, willing and able to file a civil action for damages, or otherwise proceed in any manner,

  against Defendants or Releasees as defined herein, including all related entities/individuals noted

  in paragraph 3, for any of the type of claims asserted in the Complaint filed in this Action.

         12. Accord and Satisfaction: Should any action or proceeding be instituted by the Plaintiff

  with respect to matters herein settled, released or waived pursuant to this Agreement, other than

  an action or proceeding to enforce the terms of this Agreement, this Agreement shall be deemed a

  full accord, satisfaction and settlement of any such claim(s) and sufficient basis for immediate

  dismissal of the subsequent action.




                                                     6
Case 1:20-cv-03485-WFK-LB Document 18-2 Filed 01/27/21 Page 7 of 11 PageID #: 104




         13. No Assignment: Plaintiff represents and warrants that they have not assigned,

  transferred, or purported to assign or transfer, to any person or entity, any Released Claim or any

  portion thereof or interest therein, including, but not limited to, any interest in the Litigation, or

  any related action and no lien exists therein.

         14. Entire Agreement: This Agreement and all attachments constitute the entire Agreement

  between the Parties. All prior and contemporaneous negotiations and understandings between the

  Parties shall be deemed merged into and superseded by this Agreement. There are no

  representations, warranties, understandings, or agreements other than those expressly set forth in

  this Agreement.

         15. Waiver: Failure to insist on compliance with any term, covenant or condition contained

  in this Agreement shall not be deemed a waiver of that term, covenant or condition, nor shall any

  waiver or relinquishment of any right or power contained in this Agreement at any one time or

  more times be deemed a waiver or relinquishment of any right or power at any time or all times.

         16. Modification: This Agreement and Release may not be modified, altered or otherwise

  changed except by a written agreement signed and notarized by the affected by the modification,

  alteration, or change.

         17. Binding Effect: This Agreement shall be binding upon and inure to the benefit of the

  Parties, and the Parties' heirs, trustees, executors, administrators, successors, and assigns of the

  respective Parties.

         18. Construction: The terms and conditions of this Agreement have been negotiated by

  mutual agreement of the Parties. Therefore, the terms and conditions of this Agreement are not

  intended to be, and shall not be, construed against any Party by virtue of draftsmanship.


                                                    7
Case 1:20-cv-03485-WFK-LB Document 18-2 Filed 01/27/21 Page 8 of 11 PageID #: 105




         19. Attorneys' Fees and Costs: Except as specifically provided elsewhere in this

  Agreement, each Party shall be solely responsible for its or their own attorneys' fees and costs in

  connection with the Litigation. However, the prevailing Party shall be entitled to recover all

  reasonable attorneys' fees and costs incurred in the prosecution of any action to enforce the terms

  of this Agreement.

         20. Fair and Reasonable Settlement: The Parties agree that this Agreement and the

  payments called for by this Agreement are fair and reasonable to all Parties, and that those

  payments and the other terms of this Agreement constitute a fair and reasonable settlement of the

  claims made in the Litigation. The Parties also agree that there was no undue influence, duress,

  overreaching, collusion, or intimidation in reaching this Agreement, and that both Parties have

  sought and received the advice of competent counsel as to the meaning and effect of each of the

  terms of this Agreement before agreeing to sign it.

         21. Counterparts: To signify their agreement to the terms of this Agreement and General

  Release, the parties have executed this Agreement on the date set forth opposite their signatures,

  which appear below. This Agreement may be executed in two or more counterparts and each of

  such counterparts, for all purposes, shall be deemed to be an original but all of such counterparts

  together shall constitute but one and the same instrument, binding upon all parties hereto,




                                                   8
Case 1:20-cv-03485-WFK-LB Document 18-2 Filed 01/27/21 Page 9 of 11 PageID #: 106




  notwithstanding that all of such parties may not have executed the same counterpart. This

  agreement may also be executed by facsimile transmission.

                  21 2021
  Dated: January ____,

  Plaintiff:                                        Defendants:

                                                    Salon Jade, Inc.
  _____________________________
  Yoon Nam
                                                    By:_______________________________
                                                           Gui Bog Kim, President


                                                    __________________________________
                                                    Gui Bog Kim, Individually




                                                9




                                                              Doc ID: 200e3c3393f63a2718a65bc41473a23d4d664165
Case 1:20-cv-03485-WFK-LB Document 18-2 Filed 01/27/21 Page 10 of 11 PageID #: 107




  notwithstanding that all of such parties may not have executed the same counterpart. This

  agreement may also be executed by facsimile transmission.

  Dated: January ____, 2021

  Plaintiff:                                        Defendants:

                                                    Salon Jade, Inc.
  _____________________________
  Yoon Nam
                                                    By:_______________________________
                                                           Gui Bog Kim, President


                                                    __________________________________
                                                    Gui Bog Kim, Individually




                                                9
Case 1:20-cv-03485-WFK-LB Document 18-2 Filed 01/27/21 Page 11 of 11 PageID #: 108




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  NAM YOON, SUN DOK HUR and JOM RAE KIM,
                                                                    Case No. 20-cv-3485(WFK)(LB)
                                               Plaintiffs,
                      -against-
                                                                    STIPULATION OF
  SALON JADE INC, C W HAN CORP, GUI BOK                        DISCONTINUANCE AGAINST
  KIM, and JOON JA KIM,                                       SALON JADE INC. AND GUI BOK
                                                                  KIM WITH PREJUDICE
                                             Defendants.
                                                                            VIA ECF

         IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff Nam Yoon

  and Defendants Salon Jade Inc. and Gui Bog Kim s/h/a Gui Bok Kim, as an individual, through

  their respective counsel and pursuant to Fed. R. C. P. 41(a)(1)(ii), that this action against

  Defendants Salon Jade Inc. and Gui Bog Kim s/h/a Gui Bok Kim shall be and is hereby

  discontinued and dismissed in its entirety, without prejudice, with no award of attorney’s fees,

  costs, or disbursement by the Court to any Party.


                ________________                         _____________________________
  Andrew A. Kimler                                       Ryan J. Kim, Esq.
  Vishnick McGovern & Milizio, LLP                       Ryan Kim Law, P.C.
  3000 Marcus Avenue, Suite 1E9                          222 Bruce Reynolds Boulevard, Suite 490
  Lake Success, New York 11042                           Fort Lee, NJ 07024

  Attorneys for Defendants,                              Attorney for Plaintiffs
  Salon Jade Inc. and Gui Bok Kim

  Dated: January __, 2021                                Dated: January __, 2021




                                            EXHIBIT “A”
